[J-94-2019]
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.

JASMINE WEEKS, VANESSA WILLIAMS,              :   No. 22 EAP 2019
ARNELL HOWARD, PATRICIA                       :
SHALLICK, INDIVIDUALLY AND ON                 :   Appeal from the Order entered on
BEHALF OF ALL OTHERS SIMILARLY                :   August 1, 2019 in the Commonwealth
SITUATED,                                     :   Court at No. 409 MD 2019.
                                              :
                      Appellants              :   ARGUED: October 16, 2019
                                              :
                                              :
                 v.                           :
                                              :
                                              :
DEPARTMENT OF HUMAN SERVICES                  :
OF THE COMMONWEALTH OF                        :
PENNSYLVANIA,                                 :
                                              :
                      Appellee                :


                                        OPINION


CHIEF JUSTICE SAYLOR                                   DECIDED: December 18, 2019

      This is a direct appeal in the context of a process-based constitutional challenge

to legislation which amended certain aspects of Pennsylvania’s Human Services Code.

Most notably for our purposes, the enactment terminated a cash assistance program for

certain low-income individuals, which was administered by Appellee, the Pennsylvania

Department of Human Services (“DHS”) (formerly known as the Department of Public

Welfare). Appellants requested that the Commonwealth Court, sitting as trial court,

issue a preliminary injunction to prevent that aspect of the law from taking effect until a

final merits determination as to the constitutionality of the act as a whole could be

reached. The Commonwealth Court denied the request, and this appeal followed.
       At the heart of this dispute is the cash-assistance component of a DHS program

known as General Assistance (hereinafter, “Cash Assistance”). Until it was terminated

by the present enactment, Cash Assistance had authorized DHS to disburse up to $215

per month to individuals meeting certain eligibility criteria as outlined in Section 432(3)

of the Human Services Code. See 63 P.S. §432(3) (predicating eligibility on factors

such as receiving treatment for substance abuse, being unable to work, being a victim

of domestic violence, or caring for an unrelated child).1

       In June 2019, Act 12 of 2019 was passed by the General Assembly and signed

into law by the Governor. See Act of June 28, 2019, P.L. 42, No. 12 (“Act 12”). Act 12

began in January 2019 as House Bill 33, Printer’s No. 47. The bill in its initial form

made three substantive changes to the Public Welfare Code. First, it amended Article

IV’s definitional section by defining “General assistance-related categorically needy

medical assistance,” 63 P.S. §402, to signify medical assistance for certain types of

needy persons as set forth under Section 432(3). See id. §432(3) (listing criteria for

certain types of persons to be considered “needy” for purposes of eligibility for public

assistance). Second, it re-enacted Section 403.2, which had been part of Act 80 and,

as such, had been invalidated by the Washington Court. See supra note 1. That

provision ended Cash Assistance while clarifying that the medical assistance

component of General Assistance would continue. See id. §403.2. Finally, it deleted


1 General Assistance also has a medical-assistance component which has not been
terminated and is not presently relevant. The Legislature had previously terminated
Cash Assistance in 2012. See Act of June 30, 2012, P.L. 668, No. 80 (“Act 80”).
However, that enactment was invalidated because the version of the bill which
ultimately became Act 80 included provisions that were not germane to its initial
provisions – which had been entirely removed during the legislative process – and the
bill as thus amended was not considered on three different days in each House as
required by Article III, Section 4 of the Pennsylvania Constitution. See Washington v.
Dep’t of Pub. Welfare, ___ Pa. ___, ___, 188 A.3d 1135, 1153-54 (2018).


                                      [J-94-2019] - 2
Section 442.1(a)(3)(i), which had specified that a person was automatically considered

“medically needy” if that person received Cash Assistance benefits.

      H.B. 33 was sent to the House Appropriations Committee where it was amended

for the first and only time. When it emerged from that committee, it was assigned

Printer’s No. 2181 and contained the same items as appeared in Printer’s No. 47,2 as

well as several additional provisions which made further changes to the Public Welfare

Code. The added sections included text which: (a) increased from $8 million to $16

million the state medical assistance funds available to certain non-public nursing

facilities that provide care to low-income individuals as an incentive for such homes to

accept more Medicaid patients; (b) amended definitions which apply to the Statewide

Quality Care Assessment, a program which generates revenue to pay for health-care

services for low-income individuals; (c) allowed assessments levied by municipalities

upon hospitals to be used for Medical Assistance managed care organizations providing

health care services within the municipality; (d) re-authorized and extended to June 30,

2024, an assessment program on high-volume Medicaid hospitals which is used to

generate funding for low-income individuals; and (e) altered the definition of a high

volume Medicaid hospital from a hospital providing over 90,000 days of care to

Pennsylvania medical assistance patients to one providing over 60,000 days of inpatient

acute care to such patients. The bill as thus amended was passed by both Houses of

the Legislature, and it was signed by Governor Wolf on June 28, 2019.

      On July 22, 2019, Appellants, being aggrieved by the termination of Cash

Assistance, filed in the Commonwealth Court’s original jurisdiction a Class Action

Petition for Review on behalf of themselves and others similarly situated (the “Petition”).


2Only one minor revision was made to the text of these initial provisions: the Cash
Assistance termination date was moved from July 1 to August 1 of 2019.


                                     [J-94-2019] - 3
In the Petition, Appellants requested class certification as well as declaratory relief in

the form of a determination that Act 12 is unconstitutional under Article III, Sections 1

and 3 of the Pennsylvania Constitution.        See PA. CONST. art. III, §§1, 3 (stating,

respectively, that “no bill shall be so altered or amended, on its passage through either

House, as to change its original purpose,” and “[n]o bill shall be passed containing more

than one subject, which shall be clearly expressed in its title, except a general

appropriation bill or a bill codifying or compiling the law or a part thereof”). They also

asked that the court enjoin the Department and other state officials from implementing

Sections 1, 2, or 3 of the enactment – i.e., the items that appeared in Printer’s No. 47

and remained substantively unchanged in the final bill.

       Together with the Petition, Appellants filed an Application for Special Relief in the

Nature of a Preliminary Injunction (the “Application”). In the Application, Appellants

sought expedited consideration in view of the upcoming effective date of the termination

of Cash Assistance, as well as a preliminary injunction to preserve the status quo – that

is, to prevent Cash Assistance from being ended – pending a final determination of the

merits of their constitutional challenge.

       The Commonwealth Court granted expedited consideration and, on August 1,

2019 – the same day Cash Assistance was terminated – it disposed of Appellants’

request for preliminary relief in a memorandum opinion and order. See Weeks v. Dep’t

of Human Servs., No. 409 M.D. 2019, slip op. (Pa. Cmwlth. Aug. 1, 2019). Initially, the

court noted that, to obtain a preliminary injunction, the petitioner must establish six

prerequisites:   (1) relief is necessary to prevent irreparable harm that cannot be

adequately compensated by a monetary award; (2) greater injury will occur from the

denial of the injunction than from its issuance; (3) the injunction will restore the parties

to their status quo as it existed before the alleged wrongful conduct; (4) the petitioner is


                                       [J-94-2019] - 4
likely to prevail on the merits; (5) the injunction is reasonably suited to abate the

offending activity; and (6) the injunction will not adversely affect the public interest. See

id. at 3 (citing Summit Towne Ctr., Inc. v. Shoe Show of Rocky Mount, Inc., 573 Pa.
637, 645, 828 A.2d 995, 1000 (2003)). The Commonwealth Court ultimately held that

Appellants failed to establish a likelihood of success on the merits or irreparable harm.

See id. at 4, 6. As this meant that they were unable to prevail under the governing

standard, the court denied the requested preliminary injunction. See id. at 6.3

       Appellants appealed, and this Court noted probable jurisdiction. See Weeks v.

Dep’t of Human Servs., No. 22 EAP 2019 (Pa. Aug. 20, 2019) (per curiam); Pa.R.A.P.

311(a)(4) (relating to appeals from orders granting or denying an injunction).

       This Court exercises a highly deferential standard of review when considering a

trial court’s ruling on a request for a preliminary injunction. Under that standard, we

review for an abuse of discretion, see Marcellus Shale Coal. v. Dep’t of Envtl. Prot., 646
Pa. 482, 500, 185 A.3d 985, 995 (2018), and will affirm the denial of preliminary relief if

the trial court had any apparently reasonable grounds for its action. Such grounds exist

when the court properly found that any one of the prerequisites was not satisfied. See

Warehime v. Warehime, 580 Pa. 201, 209, 860 A.2d 41, 46 (2004). “Only if it is plain

that no grounds exist to support the decree or that the rule of law relied upon was

palpably erroneous or misapplied will we interfere with the decree.” Marcellus Shale

Coal., 646 Pa. at 500, 185 A.3d at 995-96 (brackets omitted) (quoting Brayman Constr.

Crop. v. PennDOT, 608 Pa. 584, 602, 13 A.3d 925, 935-36 (2011)); accord Shenango

Valley Osteopathic Hosp. v. Dep’t of Health, 499 Pa. 39, 50, 451 A.2d 424, 439 (1982)


3 The Commonwealth Court also faulted Appellants for seeking only to preliminarily
enjoin a portion of the act in the context of litigation in which they claimed the entire act
should be stricken. See id. at 4-5. In light of our ultimate disposition, we need not
determine whether the court erred in this regard.


                                      [J-94-2019] - 5
(quoting Bell v. Thornburgh, 491 Pa. 263, 267, 420 A.2d 443, 445 (1980)). We begin

with the question of whether the Commonwealth Court appropriately held that

Appellants failed to demonstrate a likelihood of success on the merits, that is, a

likelihood that they would prevail on their claim that Act 12 was passed in violation of

Article III, Sections 1 and 3 of the Pennsylvania Constitution.

       As an initial matter, every enactment of the General Assembly is presumed valid

– a presumption that extends to the manner in which it was passed, see Commonwealth

v. Neiman, 624 Pa. 53, 67, 84 A.3d 603, 611 (2013) – and will only be stricken if the

challenger demonstrates that it “clearly, palpably, and plainly violates the Constitution.”

Harrisburg Sch. Dist. v. Zogby, 574 Pa. 121, 135, 828 A.2d 1079, 1087 (2003) (quoting

Purple Orchid, Inc. v. Pa. State Police, 572 Pa. 171, 178, 813 A.2d 801, 805 (2002)); cf.

1 Pa.C.S. §1922(3) (directing courts to assume the Legislature does not intend to

violate the state or federal constitutions).      “The party seeking to overcome the

presumption of validity bears a heavy burden of persuasion.” W. Mifflin Area Sch. Dist.

v. Zahorchak, 607 Pa. 153, 163, 4 A.3d 1042, 1048 (2010).

       In evaluating the Commonwealth Court’s conclusion as to the validity of Act 12, it

is helpful to review this Court’s decisions addressing challenges based on Article III,

Sections 1 and 3, in the modern era. As Section 3 has been more frequently litigated,

we begin with that provision.

       In City of Philadelphia v. Commonwealth, 575 Pa. 542, 838 A.2d 566 (2003), this

Court charted something of a middle course between overly-strict and overly-lenient

enforcement of Section 3, each of which had prevailed during different periods since the

provision first appeared in the Constitution of 1874. The Court explained that

       exercising deference by hypothesizing reasonably broad topics . . . is
       appropriate to some degree, because it helps ensure that Article III does
       not become a license for the judiciary to “exercise a pedantic tyranny” over

                                      [J-94-2019] - 6
       the efforts of the Legislature. In re Com., Dep’t of Transp., 511 Pa. 620,
       626, 515 A.2d 899, 902 (1986). There must be limits, however, as
       otherwise virtually all legislation, no matter how diverse in substance,
       would meet the single-subject requirement. See Payne v. School Dist. of
       Borough of Coudersport, 168 Pa. 386, 389, 31 A. 1072, 1074 (1895) (per
       curiam) (indicating that “no two subjects are so wide apart that they may
       not be brought into a common focus, if the point of view be carried back
       far enough”). In that event, Section 3 would be rendered impotent to
       guard against the evils that it was designed to curtail. Such vices reflect
       temptations which, being inherent to the law-making process, are present
       in every era.
Id. at 578, 838 A.2d at 588 (footnote omitted).

       In conformance with the above, the Court observed that the bill at issue primarily

amended Title 53 of the Pennsylvania Consolidated Statutes, pertaining to

municipalities generally. Nevertheless, its specific provisions were substantially diverse.

They changed the size and composition of the Pennsylvania Convention Authority’s

governing board, as well as the manner in which the Convention Center was governed;

restricted the political activities of police officers; authorized parking authorities to

undertake mixed-use development projects; imposed a citizenship requirement for

board members of business improvement districts; transferred authority over

Philadelphia’s taxis and limousines from the Public Utility Commission to the

Philadelphia Parking Authority; authorized municipalities to hold gifts in trust; and

repealed a provision of the Pennsylvania Intergovernmental Cooperation Authority Act,

which had, inter alia, required arbitrators involved in collective bargaining disputes to

accord substantial weight to Philadelphia’s financial plan and its ability to fund any

relevant salary increases. Although most of the provisions may have related in some

way to municipalities, that topic was extremely broad and, moreover, the Convention

Center was a state, not local, entity. Thus, as there was “no single unifying subject to

which all of the provisions of the act [were] germane,” id. at 579, 838 A.2d at 589, the

enactment was declared unconstitutional. See id. at 586, 838 A.2d at 593.

                                     [J-94-2019] - 7
       Since City of Philadelphia, other challenged laws have been found to violate the

single-subject rule.   These include legislation which:        abolished the office of jury

commissioner and provided for the auction and sale of surplus farm equipment, see Pa.

State Ass’n of Jury Comm’rs v. Commonwealth, 619 Pa. 369, 381-82, 64 A.3d 611, 619

(2013) (rejecting the government’s unifying subject framed as “powers of county

commissioners”); established a two-year limitation period for asbestos claims, amended

deficiency judgment procedures in the common pleas courts after an execution sale of

real property, and made changes to Megan’s Law, see Commonwealth v. Nieman, 624
Pa. 53, 70, 84 A.3d 603, 613 (2013) (disapproving the government’s proposed unifying

topics of “refining civil remedies” and “judicial remedies and sanctions”); defined a new

criminal offense of theft of secondary metals (such as copper or aluminum) or cables

used by utility and transportation agencies, required the state police to send the federal

government certain mental-health records, and expanded the class of persons with

standing to challenge local firearms regulations, see Leach v. Commonwealth, 636 Pa.
81, 93-94, 141 A.3d 426, 434 (2016) (disagreeing that all such provisions could

reasonably be unified, for Section 3 purposes, under either the subject of “amending

aspects of the Crimes Code,” or the fallback topic of “Crimes Code amendments

involving the regulation of firearms or the ability to own a firearm”).4


4 See also Sernovitz v. Dershaw, 57 A.3d 1254, 1263-64 (Pa. Super. 2012) (invalidating
a statute which “contain[ed] a veritable potpourri of legislation, ranging from magisterial
district judges to financial management, from DNA testing to jurisdictional
considerations”), rev’d on other grounds, 633 Pa. 641, 127 A.3d 783 (2015); DeWeese
v. Weaver, 824 A.2d 364, 370 (Pa. Cmwlth. 2003) (en banc) (striking a bill relating to
criminal DNA records and apportioning negligence liability – and rejecting as too broad
the Commonwealth’s proposed unifying topic of “the business of the courts”); cf. Pa.
Ass’n of Rental Dealers v. Commonwealth, 123 Pa. Cmwlth. 533, 540, 554 A.2d 998,
1002 (1989) (deeming “the economic well being of the Commonwealth” as so broad a
unifying topic as to render the germaneness test meaningless).


                                       [J-94-2019] - 8
      There have also been instances, post-City of Philadelphia, in which this Court

has upheld legislation against an Article III, Section 3 challenge. Thus, in Spahn v.

Zoning Board of Adjustment, 602 Pa. 83, 977 A.2d 1132 (2009), the General Assembly

passed a bill making two, seemingly unrelated, amendments to the First Class City

Home Rule Act. Section 1 of the bill increased the fines and penalties for city code

violations. A second section was later added which altered the class of persons having

standing to appeal decisions of the city’s zoning hearing board by conferring standing

on the city’s legislative body and eliminating taxpayer standing. Although these two

changes appeared, at first glance, to have little in common, the Spahn Court referenced

the middle-course framework embodied in the above quote from City of Philadelphia,

and it ultimately upheld the bill on the basis that both of its sections applied to the

powers and limitations of Philadelphia home-rule governance, a more constrained topic

than municipalities generally. See id. at 110-11, 977 A.2d at 1148-49.

      Four years earlier, moreover, this Court assessed the constitutionality of a

voluminous bill known as the Race Horse Development and Gaming Act.                  See

Pennsylvanians Against Gambling Expansion Fund v. Commonwealth, 583 Pa. 275,

877 A.2d 383 (2005) (“PAGE”). Although the legislation included provisions regulating

the extant horse-racing industry, it also created an entirely new slot-machine industry in

Pennsylvania and, in this regard, it included diverse topics relating to: the creation of

the Gaming Control Board; the issuance of gaming licenses; the installation and

operation of slot machines; the creation of various classes of slot-machine casinos; the

distribution of licensing fees and revenue from such casinos; the creation of a general

gaming fund as well as funds pertaining to economic and tourism development, property

tax relief, and treatment for compulsive gambling; administration and enforcement of its

provisions; and exclusive jurisdiction in this Court to entertain disputes regarding the


                                     [J-94-2019] - 9
issuance of licenses and constitutional challenges to the act itself. See id. at 289-90,

297, 877 A.2d at 391-92, 396. Notwithstanding that the bill addressed such disparate

topics and that it both created a new industry and added new regulations for an existing

one, this Court held that all provisions had a nexus to the single unifying subject of the

regulation of gaming. See id. at 297, 877 A.2d at 396.

       The gist of these decisions is that a bill will be held to violate the single-subject

rule only if it includes topics with “unrelated subject matter,” id. at 303, 877 A.2d at 400,

where “unrelated” connotes that any attempt to tie the provisions together within a

single, unifying subject necessarily involves an overly-broad topic – such as the

business of the courts, municipalities, or the economic wellbeing of the Commonwealth

– which would empty the germaneness test of all meaning.

       In our view, the Commonwealth Court, working within this landscape, properly

determined that Act 12 does not include provisions that are so far removed from each

other that they are “unrelated” or would otherwise render the germaneness test

meaningless. Rather, the act as a whole relates to the provision of benefits pertaining

to the basic necessities of life to certain low-income individuals. Some of these benefits

may be in the form of cash assistance for such items as basic utility services, food,

clothing, and personal hygiene products, while others may be supplied through medical

or nursing-home care, the delivery of which is incentivized by payments to providers.

Regardless, such a topic is, in our view, both unifying and sufficiently narrow to fit within

the single-subject rubric as that concept has been spelled out in the reported decisions

of Pennsylvania appellate courts. As such, it is qualitatively different from the overly-

broad proposed topics already discussed which have been judicially rejected, and more

akin to the regulation of gaming or the powers and limitations of Philadelphia home-rule

governance, as approved in PAGE and Spahn, respectively.


                                      [J-94-2019] - 10
       We pause at this juncture to acknowledge that DHS has not proposed a topic

with the precise wording reflected above. Rather, DHS indicates that the single topic to

which all provisions are germane relates to amending existing provisions of the Human

Services Code providing medical and financial assistance to low income individuals who

are categorically needy and/or medically needy. See Brief for Appellee at 12-13; see

also id. at 20 (framing a possible single subject of “whether and to whom financial and

health care assistance [is] to be provided by the Commonwealth”). We do not discount

that these may also constitute alternative ways of phrasing the topic which overlap

substantially with the one we have articulated. In their reply brief, however, Appellants

claim DHS’s argument in this regard is waived as it was not advanced before the

Commonwealth Court. See Reply Brief for Appellants at 5-6.

       Appellants’ waiver contention is meritless. They overlook that litigants bear no

burden at all to hypothesize topics. In the context of a single-subject challenge, the

issue is whether the legislation complies with the single-subject rule, not whether the

government has appropriately articulated that subject. Thus, under City of Philadelphia

and its progeny, reviewing courts are directed, on their own, to hypothesize reasonably

broad subjects as a means of exercising deference to the legislative body while testing

single-subject conformance. See City of Phila., 575 Pa. at 578, 838 A.2d at 588; cf.

PAGE, 583 Pa. at 318, 877 A.2d at 409 (expressing, in the context of an Article III,

Section 1 challenge, that “it is helpful for a reviewing court to hypothesize . . . as to a

reasonably broad original purpose” (emphasis added)). A litigant’s proposed topic is,

therefore, merely an aid to the court in undertaking its own task. It is not a legal issue or

claim for relief subject to the rule of waiver.     See Pa.R.A.P. 302(a) (providing that

“issues” are waived if raised for the first time on appeal).




                                      [J-94-2019] - 11
       For largely the same reasons, we find that the Commonwealth Court correctly

concluded that no Article I, Section 1 violation had occurred. The original subject of the

bill was limited to the Cash Assistance provision. In resolving a Section 1 challenge,

courts ask whether the amendments ultimately made to the bill were germane to that

provision’s purpose. Again, every effort is made to uphold the law by hypothesizing a

reasonably broad topic even for the original version of the bill, while not crediting a topic

so broad as to drain the germaneness test of meaning. See PAGE, 583 Pa. at 318, 877

A.2d at 409. In Washington, this Court explained that

       it is expected that a bill will undergo some changes during the course of its
       passage through each House of the General Assembly. Thus, in
       assessing a claim that the procedure used to pass a bill violated Article III,
       Section 4, we have traditionally employed a “germaneness” test which
       affords due regard for the necessity of preserving flexibility in the
       legislative crafting process, while maintaining the strength of the
       safeguards for the regularity and transparency of this process afforded by
       Article III, Section 4.
Washington, ___ Pa. at ___, 188 A.3d at 1151. Although the Washington Court was

considering a Section 4 challenge, the same germaneness test as expressed in that

matter is used in considering whether a change of purpose under Section 1 occurred

during the legislative process:

       [A] reviewing court must consider the original purpose of the legislation in
       reasonably broad terms, compare it to the final purpose, and then decide
       whether there has been an alteration or amendment that changed the
       original purpose.
Stilp v. Commonwealth, 588 Pa. 539, 603, 905 A.2d 918, 956 (2006) (quotation marks

and citation omitted).

       The point is that a potential unifying purpose is not judged solely according to the

provision with which the bill started, but by reference to a sufficiently broad (albeit not

overly-broad) purpose within which all the amendments in the final bill may also fit.


                                      [J-94-2019] - 12
Here, as discussed, H.B. 33 originally had only three provisions, all relating in some way

to Cash Assistance. The additional sections which were included in the final version of

the bill all fit within the unifying topic mentioned in the above discussion pertaining to the

single-subject rule. Moreover, this is not a case in which the original bill was “gutted”

and its “hollow shell” was then filled with distinct provisions. Washington, ___ Pa. at

___, 188 A.3d at 1150; see also id. (referring to such a process as creating a

“reanimated ‘zombie’ bill [addressing] facially different subjects”). Rather, as noted, the

original provisions remained in the bill and were supplemented by other sections falling

within the rubric of a single unifying topic.

        In light of the above, we find that the Commonwealth Court did not abuse its

discretion in determining that Appellants failed to carry their burden with regard to the

likelihood-of-success-on-the-merits aspect of the standard for preliminary injunctive

relief. That being the case, we need not address whether the court erred in finding that

Appellants failed to demonstrate irreparable harm.        See generally Allegheny Cty. v.

Commonwealth, 518 Pa. 556, 560, 544 A.2d 1305, 1307 (1988) (indicating that if a

petitioner fails to establish any one of the multiple prerequisites for a preliminary

injunction, the others need not be addressed).

        The order of the Commonwealth Court denying preliminary injunctive relief is

affirmed.



        Justices Baer, Todd, Donohue, Dougherty and Mundy join the opinion.

        Justice Todd files a concurring opinion in which Justices Donohue and Dougherty

join.

        Justice Wecht files a dissenting opinion.




                                       [J-94-2019] - 13